Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 5/3/22 claimed priority of date 7/25/2017.
2.    Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1, 2, 5-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwak et al. (“Kwak”), U.S. Patent Application Publication No.  2018/0160516.
Regarding Claim 1, Kwak teaches an Information Handling System (IHS), comprising: 
an Embedded Controller (EC) [Fig-1 or 2A] distinct from a Central Processing Unit (CPU) of the HIS [Para: 0009(“processor” is distinct from the system of fig-1 or fig-2A)], wherein the EC comprises a microcontroller (110 with 112) that handles IHS tasks that an Operating System (OS) executed by the CPU does not handle [Para: 0031(output voltage controlled as “sensor logic device 110 and a Vout control logic device 112 adjust the output voltage” while operating system is executed without the need of the processor)]; and 
a memory (computer readable medium) coupled to the EC, the memory having program instructions (computer program) stored thereon that [Para: 0009], upon execution, cause the EC to: 
determine a characteristic of a display having a backlight [Paras: 0007(determining power consumption of load), 0022(“present disclosure relates to liquid crystal display (LCD) backlight”) and 0023(“determining … current or expected current (e.g., load current) provided to or expected to be provided to one or more LED strings”)]; and 
dim the display by controlling a buck-boost [Para: 0028(“regulator 104 may be a … a buck-or-boost regulator”)] converter to reduce a voltage applied to the backlight [Para: 0028(“in buck mode, the regulator 104 may decrease the level of the input voltage that is received from the battery 102”), 0038(“regulator 104 to step the output voltage Vout down” for back lights), and 0040(as “backlight display device … driver 205 may receive or identify brightness level changes (e.g., increase or decrease …”)].
Regarding Claim 2, Kwak teaches wherein to determine the characteristic of the display, the program instructions, upon execution, cause the EC to identify the display or a component of the display [Para: 0059(comparing brightness level for each of LED strings 314a, 314b and 314c to identify which string needs to be adjusted for brightness)].
Regarding Claim 5, Kwak teaches wherein to determine the characteristic of the display, the program instructions, upon execution, cause the EC to perform an electrical characterization of the display [0038(when “regulator 104 to step the output voltage Vout down” for back lights)]. 
Regarding Claim 6, Kwak teaches wherein to reduce the voltage, the program instructions, upon execution, further cause the EC to reduce a scalar value (when “output voltage Vout down an increment) a applied to the buck-boost converter [Para: 0038 and 0034(when device running at 3.3 volt - 3.6 volt)].
Regarding Claim 7, Kwak teaches wherein the program instructions, upon execution, further cause the EC to: 
reduce a first scalar value applied to a first buck-boost converter coupled to a first region of the display by a first amount (“first current brightness level” to region having LED string 314a ); and 
reduce a second scalar value applied to a second buck-boost converter coupled to a second region of the display by a second amount (“second current brightness level” to region having LED string 314b) different than the first amount [Para: 0057 (where these two LED’s “brightness level of each of LED strings 314a, 314b and 314c may be independently selected”) and 0058].
Regarding Claim 8, Kwak teaches wherein the program instructions, upon execution, further cause the EC to dim the display in response to a determination that the IHS or a component thereof has switched from a high-power state to a low-power state [Para: 0034(when device running at 3.3 volt instead of 3.6 volt) or 0029(device at “idle” state)].
Regarding Claim 9, Kwak teaches wherein the program instructions, upon execution, further cause the EC to dim the display in response to a determination that the OS has switched from an executing state to an idle state [Para: 0034(when device running at 3.3 volt instead of 3.6 volt) or 0029(device at “idle” state)].
Regarding Claim 10, Kwak teaches wherein the program instructions, upon execution, further cause the EC to dim the display in response to a command [Para: 0040(“one or more instructions in order to generate an output (e.g., a modulation signal) that may be used to drive the LCD display”)].
Regarding Claim 11, Kwak teaches wherein the program instructions, upon execution, further cause the EC to dim the display in response to a determination that a life of a battery providing power to the IHS be extended [Para: 0028 (dimming process as described above is related to battery life as “voltage Vin received from battery 102” by the regulator 104 and the invention is concern with “battery voltage needs to be improved”, see para 0005)].
Regarding Claim 12, Kwak teaches wherein the program instructions, upon execution, further cause the EC to dim the display in response to a user’s behavior or environment [Para: 0034(when device running at 3.3 volt instead of 3.6 volt) or 0029(device at “idle” state due to user in inoperative mode)]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak and Daniel M. Hamlin (hereinafter, “Hamlin”), U.S. Patent Application Publication No. 2004/0212610.
Regarding Claim 3, Kwak teaches identify the display when the program instructions is executed. Kwak does not disclose expressly identifying the display includes retrieving an Extended Display Identification Data (EDID) from the display.
In the same field of endeavor, (e.g., identifying display devices when they are switched among multiple Information Handling Systems), Hamlin teaches identifying a display includes retrieving an Extended Display Identification Data (EDID) from the display [Para: 0040].
Accordingly, one of ordinary skill in the art at the time of the invention was applied to have modified Kwak-Hyatt’s teachings of identifying a display device with Hamlin’s teachings of identifying a display includes retrieving an EDID from the display for the purpose of shortening a time to identify a display device in order to reduce latency. 
Regarding Claim 4, Hamlin teaches wherein to determine the characteristic of the display, the program instructions, upon execution, cause the EC to retrieve a power resource specification of the display from an Advanced Configuration and Power Interface (ACPI) table [Para: 0040 (when determining display is ACPI compliant)].
5.	Claims 13-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak as applied to claim 1 above and Lee et al. (“Lee”), U.S. Patent Publication No. 2011/0080422. 
Regarding Claims 13 and 15, Kwak teaches a method, comprising: 
determining a characteristic of a display having a backlight [Paras: 0007(determining power consumption of load), 0022(“present disclosure relates to liquid crystal display (LCD) backlight”) and 0023(“determining … current or expected current (e.g., load current) provided to or expected to be provided to one or more LED strings”)]; and 
dimming the display by controlling a buck-boost [Para: 0028(“regulator 104 may be a … a buck-or-boost regulator”)] converter to reduce a voltage applied to the backlight in response to a determination to extend a battery runtime [Para: 0028(“in buck mode, the regulator 104 may decrease the level of the input voltage that is received from the battery 102” where this dimming process is related to battery life as “voltage Vin received from battery 102” by the regulator 104 and the invention is concern with “battery voltage needs to be improved”, see para 0005) and 0038(“regulator 104 to step the output voltage Vout down” for back lights)].
Kwak does not disclose expressly wherein reduce the voltage applied to the backlight in response to a determination to extend a battery runtime based upon a calendaring or reservation service.
In the same field of endeavor (e.g., Automatic brightness control of display screen of a battery powered device), Lee teaches automatic brightness or back light control of a display screen [Para: 0013(“adjust brightness of the display from the original level to a second level that is lower than the original level”)] and wherein the control is performed in response to a determination to extend a battery runtime [Para; 0013(when a determination is made that “remaining energy is insufficient to operate the apparatus for the remaining duration of the predetermined time period” which lead to extend battery life)] based upon a calendaring or reservation service [Para: 0017(where the “predetermined time period” such as meeting period of “scheduled start time and end time” is based on calendaring or reservation service)].
 Accordingly, one of ordinary skill in the art at the time of the invention was applied to have modified Kwak’s teachings of dim a region of the display by controlling a buck-boost converter to reduce a voltage applied to the backlight in response to a command with Lee’s teachings of controlling brightness or back light of a display screen in response to a determination to extend a battery runtime based on reservation service for the purpose of avoiding disruption during critical task such as meeting even if there is not enough battery power remains to finish the critical task.
Regarding Claim 14, Kwak teaches wherein reducing the voltage includes reducing a scalar value (when “output voltage Vout down an increment) applied to the buck-boost converter [Para: 0038 and 0034(when device running at 3.3 volt - 3.6 volt)].
Regarding Claim 17, Since it is directly related to Claim 10 (according to the Examiner’s interpretation), the supporting rationale of the rejection to Claim 10 applies equally as well to Claim 17.
Regarding Claim 18, Since it is directly related to Claim 7 (according to the Examiner’s interpretation), the supporting rationale of the rejection to Claim 7 applies equally as well to Claim 18.
Regarding Claims 19, Since it is directly related to Claims 8 and 9 (according to the Examiner’s interpretation), the supporting rationale of the rejection to Claims 8 and 9 applies equally as well to Claim 19.
Regarding Claim 20, Since it is directly related to Claims 11 and 12 (according to the Examiner’s interpretation), the supporting rationale of the rejection to Claims 11 and 12 applies equally as well to Claim 20.

6.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwak and Lee as applied to claim 15 above (hereinafter (“Kwak-Lee”) and further in view of Hamlin. 
Regarding Claim 16, Kwak-Lee teaches all the limitation of claim 16 as described rejecting claim 15   above. Kwak-Lee does not disclose expressly wherein to determine the characteristic of the display, the program instructions, upon execution, cause the EC to retrieve an Extended Display Identification Data (EDID) from the display or to retrieve a power resource specification of the display from an Advanced Configuration and Power Interface (ACPI) table.
In the same field of endeavor, (e.g., identifying display devices when they are switched among multiple Information Handling Systems), Hamlin teaches wherein to determine the characteristic of the display, the program instructions, upon execution, cause the EC to retrieve an Extended Display Identification Data (EDID) from the display [Para: 0040] or to retrieve a power resource specification of the display from an Advanced Configuration and Power Interface (ACPI) table[Para: 0040 (when determining display is ACPI compliant)].
Accordingly, one of ordinary skill in the art at the time of the invention was applied to have modified Kwak-Lee’s teachings of identifying a display device with Hamlin’s teachings of identifying a display includes retrieving an EDID from the display for the purpose of shortening a time to identify a display device in order to reduce latency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H REHMAN/            Primary Examiner, Art Unit 2187